UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07763 THE MASTERS’ SELECT FUNDS TRUST (Exact name of registrant as specified in charter) 4 Orinda Way, Suite 200-D, Orinda, California 94563 (Address of principal executive offices) (Zip code) Kenneth E. Gregory 4 Orinda Way, Suite 200-D Orinda, CA94563 (Name and address of agent for service) Copies to: Mitchell Nichter, Esq. Paul, Hastings, Janofsky & Walker, LLP 55 Second Street, 24th Floor San Francisco, California 94105 (925) 254-8999 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:March 31, 2011 Item 1. Schedule of Investments. Masters' Select Equity Fund SCHEDULE OF INVESTMENTS IN SECURITIES at March 31, 2011 (Unaudited) Shares Value COMMON STOCKS: 95.4% Consumer Discretionary: 13.2% Amazon.com, Inc. * $ DIRECTV - Class A * HSN, Inc. * Interpublic Group of Companies,Inc. Johnson Controls, Inc. Las Vegas SandsCorp. * Mohawk Industries,Inc. * New Oriental Education & Technology Group - ADR * Pier 1 Imports, Inc. * Time Warner Cable,Inc. TRW Automotive Holdings Corp. * Walt Disney Co. (The) Williams-Sonoma, Inc. Consumer Staples: 2.9% Costco Wholesale Corp. Procter & GambleCo. Sara Lee Corp. Energy: 14.7% Canadian Natural Resources Ltd. Cenovus Energy, Inc. Chesapeake EnergyCorp. EOG Resources, Inc. FMC Technologies,Inc. * Halliburton Co. McDermott International,Inc. * National Oilwell Varco,Inc. Range Resources Corp. Schlumberger Ltd. Finance: 16.3% American Express Co. AON Corp. Bank of New York Mellon Corp. 56 Berkshire Hathaway, Inc. - Class A * CapitalSource,Inc. Charles Schwab Corp. Cheung Kong Holdings Ltd. - ADR Fairfax Financial Holdings Ltd. Loews Corp. Transatlantic Holdings,Inc. Masters' Select Equity Fund SCHEDULE OF INVESTMENTS IN SECURITIES at March 31, 2011 (Unaudited)- continued Shares Value Health Care, Pharmaceuticals & Biotechnology: 10.2% Allergan, Inc. $ Boston Scientific Corp. * Greatbatch, Inc. * Health Management Associates, Inc. Illumina,Inc. * Intuitive Surgical,Inc. * Johnson & Johnson Laboratory Corporation of America Holdings * Merck & Co., Inc. NuVasive,Inc. * Omnicare, Inc. VCA Antech, Inc. * Industrials: 9.3% ACS Actividades de Construccion y Servicios S.A. CSR Corp. Ltd. Hochtief AG Iron Mountain, Inc. Owens Corning * Precision Castparts Corp. Quad Graphics, Inc. * Snap-on,Inc. Titan International, Inc. Materials: 6.1% Barrick Gold Corp. Cemex S.A.B. de C.V. - ADR Chemtura Corp. * Georgia Gulf Corp. * Haynes International, Inc. Martin Marietta Materials, Inc. Potash Corp. of Saskatchewan, Inc. Sealed Air Corp. Technology: 21.2% Acme Packet, Inc. * Alliance Data Systems Corp. * Apple, Inc. * Broadridge Financial Solutions,Inc. Ciena Corp. * Dell,Inc. * Digimarc Corp. * Entropic Communications, Inc. * Equinix, Inc. * Fortinet, Inc. * Google,Inc. - Class A * Imagination Technologies Group Plc * Molex, Inc. Netlogic Microsystems, Inc. * Omnivision Technologies, Inc. * OpenTable, Inc. * Plantronics, Inc. Masters' Select Equity Fund SCHEDULE OF INVESTMENTS IN SECURITIES at March 31, 2011 (Unaudited)- continued Shares Value Technology (continued) QUALCOMM,Inc. $ Salesforce.com, Inc. * Symmetricom,Inc. * Ultratech, Inc. * Visa, Inc. - Class A Yahoo!, Inc. * Telecommunication Services: 1.5% Level 3 Communications,Inc. * TOTAL COMMON STOCKS (cost $276,740,863) TOTAL INVESTMENTS IN SECURITIES (cost $276,740,863): 95.4% Other Assets and Liabilities: 4.6% Net Assets: 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt * Non-Income Producing Security The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Master's Select Equity Fund FAS 157 -Summary of Fair Value Exposure at March 31, 2011. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and each Fund's own market assumptions (unobservable inputs). There inputs are used in determining the value of each Fund's investments and are summarized in the followning fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates,foreign exchange rates, and fair value estimates for foreign securities indices) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The following table provides the fair value measurements of applicable Fund assets by level within the fair value hierarchy for each Fund as of March 31, 2011. These assets are measured on a recurring basis. Level 1 - Quoted prices in active markets for identical assets Level 2 - Significant other observable inputs Level 3 - Significant unobservable inputs Description Total Equity Common Stock $ $
